Citation Nr: 0424762	
Decision Date: 09/08/04    Archive Date: 09/16/04	

DOCKET NO.  96-48 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1954.

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

Evidence of record includes an income-net worth and 
employment statement dated in May 2003.  The veteran 
indicated he had a high school education.  He reported that 
his monthly income included his VA disability compensation 
and Social Security benefits.  Records pertaining to the 
award of these benefits are relevant to the claim at issue in 
the appeal.  VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran is 
receiving those benefits.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The records from Social Security 
have not been associated with the claims file.

In his informal hearing presentation, the veteran's 
accredited representative has essentially asserted that 
concerns for equity and due process require that the case be 
remanded for further development.

The Board agrees that further development in this case would 
be helpful.  For instance, there are inconsistencies with 
regard to the exact nature and extent of severity of the 
veteran's service-connected disorders and as to his work 
history.  For example, at the time of examination by VA in 
April 2003, the examiner noted that audiometric testing 
results had varied from test to test and different examiners 
had commented on test results being invalid because of "poor 
intratest and intertest agreement."  Indeed, the test results 
in April 2003 were judged as "not reliable-disagreement 
between the speech reception thresholds obtained and the pure 
tones and therefore not suitable for adjudication purposes.  
If requested, we will re-evaluate this veteran."  However, 
the record does not reflect that reevaluation has taken 
place.

With regard to the veteran's work history, at times he has 
indicated he has not been employed since 1980.  In the 
income-net worth and employment statement dated in May 2003, 
he reported that he had been employed for three years doing 
maintenance at the Alexander Hotel, Miami Beach, Florida.  No 
information with regard to the circumstances of the 
termination of his employment at that location is of record.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) requires that VA provide notice that informs a 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate a claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Further, VA must "also request the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for audiologic 
impairment in the past several years.  
After signing any necessary releases, any 
records indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain the records identified by the 
veteran, a written notation to that 
effect should be placed in the folder.  
The veteran and his representative are to 
be notified of any unsuccessful efforts 
in this regard and afforded an 
opportunity to submit the identified 
records.

3.  The veteran should be provided with a 
VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on 
Unemployability) and be asked to complete 
the form in as much detail as possible.  
He should specifically be asked to 
provide specific information with regard 
to his employment at the Alexander Hotel 
in Miami Beach, Florida, to include the 
timeframe he was employed there.  The RO 
should contact the facility and request 
any records pertaining to the veteran's 
employment at that location.

4.  The RO should request the medical 
records and decisions regarding the 
payment of benefits to the veteran by the 
Social Security Administration.

5.  The veteran should be afforded 
audiology and ear, nose and throat 
examinations by VA in order to determine 
the current nature and extent of severity 
attributable to his service-connected 
hearing loss, tinnitus, and otitis 
externa and otitis media.  The claims 
folder should be reviewed by the 
examiners and acknowledgement should be 
made in the examination reports that the 
claims folder was reviewed.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  The 
examiners should opine as to the impact 
of the service-connected disabilities on 
the veteran's ability to obtain and 
maintain gainful employment.

6.  Thereafter, VA should readjudicate 
the claim for a total rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently in appeal.  An 
appropriate period of time should be 
allowed for response.

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  The veteran is reminded that the 
duty to assist him in developing facts and evidence 
pertinent to his claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  Should the 
veteran fail to report for examinations scheduled in 
conjunction with his claim and should he fail to cooperate 
during the course of that examination, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




